PER CURIAM.
Petitioner has filed her challenge to the validity of certain agency rules adopted by the Division of Social and Economic Services alleging that such “rules” were improperly adopted and therefore are invalid. She alleged that she was a recipient of public assistance under the Aid to Families With Dependent Children program and was adversely affected by the use of a manual by the social workers alleging that the use of such manual made the same a “rule”.
We have reviewed the record and briefs filed in this cause and have determined that the petition for review is without merit and the same should be and is hereby DENIED.
SMITH, Acting C. J., and ERVIN and MELVIN, JJ., concur.